Citation Nr: 1816669	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2.  Whether new and material has been submitted to reopen a claim for service connection for right ear hearing loss.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and G.F.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from February 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board notes that additional evidence has been received since the RO adjudicated the claims in a statement of the case.  However, in May 2017, the Veteran provided a waiver of the RO's initial consideration of such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The underlying merits of the claims for service connection for a respiratory disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO considered and denied the Veteran's claim for service connection for tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within one year of such notification.  

2.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

3.  In an October 2006 rating decision, the RO considered and denied the Veteran's claim for service connection for right ear hearing loss.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within one year of such notification.  

4.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, is not cumulative or redundant of evidence previously of record or relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C. §7105 (2012), 38 C.F.R. §§3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the October 2006 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2017).

3.  The October 2006 rating decision, which denied service connection for right ear hearing loss, is final.  38 U.S.C. §7105 (2012), 38 C.F.R. §§3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  The evidence received since the October 2006 rating decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

In general, rating decisions that are not timely appealed or for which new and material evidence is not received within one year of the rating decision are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.156(b), 20.200, 20.201, 20.302, 20.1103.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. § § 5108, 7105 (c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence has been submitted to reopen the claim before proceeding to adjudicate the underlying merits.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary of VA to consider the patently incredible to be credible").

In this case, the Veteran's claims for tinnitus and right ear hearing loss were previously considered and denied by the RO in an October 2006 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the October 2006 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.




I.  Tinnitus

At the time of the October 2006 rating decision, the evidence of record related to the tinnitus claim included the Veteran's service treatment records, post-service medical records, a VA examination report, and statements from the Veteran.  In the decision, the RO noted the Veteran's military duties, but also observed that the Veteran told the August 2006 VA examiner that he first started experiencing tinnitus in the past seven to 10 years.  The examiner had also opined that his tinnitus is not related to acoustic trauma during his military service.  There was no evidence showing that he was treated for tinnitus in service or that the condition was caused by an event or experience in service.

The evidence received since the October 2006 rating decision includes VA treatment records, private medical records, hearing testimony, and the Veteran's statements.  Notably, during the April 2017 hearing and in various written statements, the Veteran has asserted that he initially recalled the onset of his current tinnitus as being in 1996, but after recent recollections, he remembered that he began experiencing tinnitus while in service, which has continued since that time.  The Veteran had not provided such statements at the time of the October 2006 rating decision.  Moreover, for the purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for tinnitus.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Right Ear Hearing Loss

In this case, the RO previously considered and denied the Veteran's claim for service connection for right ear hearing loss in an October 2006 rating decision.  At that time, the evidence of record included the Veteran's service treatment records, private treatment records, and a VA examination report.  In the decision, the RO observed the Veteran's military duties and his report of occasional exposure to gunfire.  However, the RO also noted that he told a VA examiner that was aware of hearing loss as a child and that the examiner opined that his right ear hearing loss was not related to acoustic trauma during military service, based on the fact that his right ear hearing was normal at time of discharge.  The RO found that there was no record of him being treated for right ear hearing loss in service and that the medical evidence did not indicated that the condition was caused by some event or experience in service. 

The evidence received since the October 2006 rating decision includes VA treatment records, private medical records, hearing testimony, and the Veteran's statements.  Notably, during the April 2017 hearing, the Veteran provided additional details regarding his military noise exposure on an icebreaker.  The Veteran had not provided such statements at the time of the October 2006 rating decision.  Moreover, for the purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for right ear hearing loss.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.


REMAND

The Veteran was afforded a VA audiology examination in March 2011 in connection with his claims for service connection for tinnitus and right ear hearing loss.  However, the examiner did not address the etiology of the Veteran's tinnitus and right ear hearing loss.  Therefore, the Board finds that a medical opinion is needed.

The Board also notes that the Veteran was afforded a VA examination in June 2011 at which time the examiner found that there was no evidence of any respiratory disorder.  However, since that examination, there are additional treatment records documenting respiratory symptoms and findings, including chronic bibasilar interstitial changes with an elevated right hemi diaphragm with bibasilar atelectasis.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, the Board notes that there appear to be outstanding private treatment records that must be obtained.  In this regard, during the April 2017 hearing, the Veteran testified that he received additional treatment for his respiratory disorder.  To date, the records have not been obtained.  Therefore, the RO should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus, right ear hearing loss, and respiratory disorder, to include records from Dr. C. from Blue River and Riverbend as referenced during the April 2017 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus and right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, April 2017 hearing testimony, and the Veteran's own statements. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not the Veteran has tinnitus and right ear hearing loss that are related to his military service, including any noise exposure and earaches or infections therein.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of tinnitus and hearing loss and describe how tinnitus and hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how tinnitus and hearing loss develop from other causes, in determining the likelihood that current tinnitus and right ear hearing loss were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, April 2017 hearing testimony, and the Veteran's own statements. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current respiratory disorders.  If the examiner finds that the Veteran does not have a respiratory disorder, he or she should address the symptoms and findings documented in the treatment records.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to his military service, to include any asbestos exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


